DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 15 and 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 recites the limitation “a wireless sensing module integrated within the containing and configured to perform the following code”, in which, “the containing body” should be used instead of only “the containing”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless sensing module integrated within the containing and configured to perform the following code” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0046596 A1) in view of Teller (US 2007/0146154 A1).

As to claim 14, Chang teaches a liquid ingesting management system which allows a user or a relevant personnel to manage a liquid to be ingested by the user, the liquid ingesting management system comprising:
a portable drinking container comprising (a container 900; paragraph [0077] and Fig. 9):
a containing body configured to contain the liquid to be ingested by the user (container 920; Fig. 9 and water glass / container filled with water; paragraph [0072]);
a wireless sensing module integrated within the containing body including a three-axis acceleration sensor and a gyroscope (measuring module 11, first transmission module 15; Fig. 1 and associated text, a multi-axis accelerometer, a gyroscope; paragraph [0048]) and configured to perform the following:
sensing a real-time sensing information including a current level of the liquid in the containing body (the measuring module is arranged for measuring a content in a container to obtain at least one measurement signal; paragraph [0046], [0054]); and
transmitting the real-time sensing information to the relevant personnel (transmit the measurement signal; paragraph [0057]);
a database configured to store information regarding a recommended quantity of liquid to be ingested by the user (server creates and stores personal drinking water reference table; paragraph [0050] and the personal drinking water reference table stored in the reminder 10 or the collector 20; paragraph [0066]); and
a portable wireless transmit/receive unit to be carried by the user (the collector 20 can be fixed to the user’s body such as the user’s arm by using a fastener; Fig. 80 and paragraph [0080]) and configured to communicate in real time with the portable drinking container and the database to perform a liquid ingesting management process comprising (paragraph [0051]):
receiving the real-time sensing information (calculating the measurement signal; paragraph [0057]-[0058]);
determining a quantity of liquid actually ingested by the user based on the current level of liquid within the containing body (obtain the measurement result; paragraph [0058]);
comparing the quantity of liquid actually ingested by the user to the recommended quantity of liquid to be ingested by the user (calculating the measurement signal to obtain the measurement result by the second processing module … storage module; paragraph [0058], [0078[-[0079], [0047]-[0048]), and
reminding the user to ingest more or less liquid if the quantity of liquid ingested is deviated from the recommended quantity of liquid to be ingested (monitor and urge users to drink enough water; paragraph [0051], [0052], [0059]).
Chang does not teach the wireless sensing module integrated within the containing body and configured to sensing a tilt of the portable drinking container to exclude a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away, an exclusion of the potential quantity
However, Teller teaches the sensing module to sense tilt of the fluid container to exclude a condition including being knocked over or intentionally pouring the liquid away (paragraph [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Teller to the system of Chang because Teller teaches a method to automatically detects and monitors dispensing events, including the type of amount of liquid, thus, determine whether the pour is valid or tip-over. When the teaching of Teller applied to the system of Chang, the system of Chang would not including the amount of liquid being pour away as consumed by the user.

As to claim 15, Chang teaches a liquid ingesting management system which allows a user or a relevant personnel to manage a liquid to be ingested by a user, the liquid ingesting management system comprising: 
a containing body configured to contain the liquid to be ingested by the user (container 920; Fig. 9 and water glass / container filled with water; paragraph [0072]);
a wireless sensing module integrated within the containing body (measuring module 11, first transmission module 15; Fig. 1); 
sensing a real-time sensing information including a current level within the containing body (the measuring module is arranged for measuring a content in a container to obtain at least one measurement signal; paragraph [0046], [0054]);
receiving the real-time sensing information (calculating the measurement signal; paragraph [0057]-[0058]); and
transmitting the real-time sensing information to the user or the relevant personnel (urge users to drink enough water; paragraph [0051], [0052], [0059]).
Chang does not teach sensing a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away; sensing the potential quantity.
However, Teller teaches the sensing module to sense tilt of the fluid container to exclude a condition including being knocked over or intentionally pouring the liquid away (paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Teller to the system of Chang because Teller teaches a method to automatically detects and monitors dispensing events, including the type of amount of liquid, thus, determine whether the pour is valid or tip-over.

As to claim 16, Chang as modified does not teach wherein a pre-recorded voice is played to assist the user.
However, Chang teaches using vibrations, sounds, images, tactile alert, auditory alert or visual alert to remind user to drink more water (paragraph [0048], [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given the above teaching of Chang, plays a pre-recorded voice to assist the user could have been obvious to implement in addition to what already taught by Chang.

As to claim 17, Chang teaches further comprising an internet medium (wire or wireless network; paragraph [0051]).

As to claim 18, Chang teaches wherein one of the user and the relevant personnel manages the portable drinking container via the internet medium (paragraph [0049] and [0051]).

As to claim 19, Chang teaches wherein the internet medium includes an input interface (paragraph [0049] and [0051]);
the portable drinking container has an opening; and the relevant personnel sets the opening to be one of being closed and being opened by inputting an external signal or a user command via the input interface (see Fig. 5 and associated text).

As to claim 20, Chang teaches wherein the input interface is one being selected from a group consisting of a software, an operating system, an application, a button, a touch panel and a combination thereof (paragraph [0049]).

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0046596 A1) in view of Burrows et al. (US 2002/0104848 A1) further in view of Van Twist et al. (WO 2013/187763 A1) and Teller (US 2007/0146154 A1).

As to claim 1, Chang teaches a liquid ingesting management system which allows a user or a relevant personnel to manage a liquid to be ingested by the user, the liquid ingesting management system comprising:
a portable drinking container comprising (a container 900; paragraph [0077] and Fig. 9):
a containing body configured to contain the liquid to be ingested by the user (container 920; Fig. 9 and water glass / container filled with water; paragraph [0072]);
a wireless sensing module integrated within the containing body including a three-axis acceleration sensor and a gyroscope (measuring module 11, first transmission module 15; Fig. 1 and associated text, a multi-axis accelerometer, a gyroscope; paragraph [0048]) and configured to perform the following:
sensing a real-time sensing information including a current level of the liquid in the containing body (the measuring module is arranged for measuring a content in a container to obtain at least one measurement signal; paragraph [0046], [0054]); and
transmitting the real-time sensing information to the relevant personnel (transmit the measurement signal; paragraph [0057]);
a database configured to store information regarding a recommended quantity of liquid to be ingested by the user (server creates and stores personal drinking water reference table; paragraph [0050] and the personal drinking water reference table stored in the reminder 10 or the collector 20; paragraph [0066]); and
a portable wireless transmit/receive unit to be carried by the user (the collector 20 can be fixed to the user’s body such as the user’s arm by using a fastener; Fig. 80 and paragraph [0080]) and configured to communicate in real time with the portable drinking container and the database to perform a liquid ingesting management process comprising (paragraph [0051]):
receiving the real-time sensing information (calculating the measurement signal; paragraph [0057]-[0058]);
determining a quantity of liquid actually ingested by the user based on the current level of liquid within the containing body (obtain the measurement result; paragraph [0058]);
comparing the quantity of liquid actually ingested by the user to the recommended quantity of liquid to be ingested by the user (calculating the measurement signal to obtain the measurement result by the second processing module … storage module; paragraph [0058], [0078[-[0079], [0047]-[0048]), and
reminding the user to ingest more or less liquid if the quantity of liquid ingested is deviated from the recommended quantity of liquid to be ingested (monitor and urge users to drink enough water; paragraph [0051], [0052], [0059]).
Chang does not teach the wireless sensing module integrated within the containing body configured to sensing a temperature of the liquid within the containing body and a tilt of the portable drinking container to exclude a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away, determining a quantity of liquid actually ingested by the user based on the current level of liquid within the containing body and an exclusion of the potential quantity.
However, Van Twist teaches a base station of a feeding dispensing system includes a sensor that monitor the temperature of the liquid/food stored in the bottle (see page 3, section Temperature sensors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Van Twist to the system of Chang because Van Twist teaches a different type of sensor could be used to detect/determine the temperature of the liquid/food stored in the container.
Teller teaches the sensing module to sense tilt of the fluid container to exclude a condition including being knocked over or intentionally pouring the liquid away (paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Teller to the system of Chang because Teller teaches a method to automatically detects and monitors dispensing events, including the type of amount of liquid, thus, determine whether the pour is valid or tip-over. When the teaching of Teller applied to the system of Chang, the system of Chang would not including the amount of liquid being pour away as consumed by the user.

As to claim 2, Chang teaches wherein the portable drinking container has an opening, and the user or the relevant personnel sets the opening to be one of being closed and being opened (see Fig. 5 which shows a bottle with a cap being on the bottle in the closed position).

As to claim 3, Chang as modified does not teach wherein the portable drinking container plays a pre-recorded voice to assist the user.
However, Chang teaches using vibrations, sounds, images, tactile alert, auditory alert or visual alert to remind user to drink more water (paragraph [0048], [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given the above teaching of Chang, plays a pre-recorded voice to assist the user by the container would have been obvious to implement.

As to claim 4, Chang teaches wherein the user or the relevant personnel manages the portable drinking container via the portable wireless transmit/receive unit (paragraphs [0079]-[0080]).

As to claim 5, Chang as modified does not teach wherein the portable wireless transmit/receive unit is further configured to play a pre-recorded voice to assist the user.
However, Chang teaches using vibrations, sounds, images, tactile alert, auditory alert or visual alert to remind user to drink more water (paragraph [0048], [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given the above teaching of Chang, plays a pre-recorded voice to assist the user by the portable wireless transmit/receive unit would have been obvious to implement.

As to claim 6, Chang teaches wherein the portable wireless transmit/receive unit is one of a mobile communication device, a handheld device and a personal digital device (paragraph [0051]).

As to claim 8, Chang teaches wherein the database is a cloud database (paragraph [0027]).
As to claim 9, Chang teaches wherein the portable drinking container further comprises a signal light, a voice output module, a vibration module and a bottom (paragraph [0048] and Fig. 5).

As to claim 10, Chang teaches wherein the portable wireless transmit/receive unit includes at least one of light-emitting diodes (LEDs), a voice output module, a vibration module or a combination thereof (paragraph [0048]).

As to claim 11, Chang teaches wherein the relevant personnel performs searching or inquiry via an application and also monitors the real-time sensing information (paragraphs [0047], [0049]-[0051]).

As to claim 12, Chang teaches wherein the portable wireless transmit/receive unit is further configured to receive at least one of a management advice, environmental data, user physiological data, and a time reminder (paragraph [0051] and [0059]).

As to claim 13, Chang teaches wherein the management advice includes at least one of medical information, health information, sports information and a combination thereof, the environmental data include a temperature and a humidity, and the user physiological data include a height, a weight, an age, a gender, a race and a combination thereof (paragraph [0048], [0050][0055] and [0056]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0046596 A1) in view of Van Twist et al. (WO 2013/187763 A1) and Teller (US 2007/0146154 A1) further in view of Nino et al. (US 2016/0034663 A1).

As to claim 7, Chang does not teach wherein the real-time sensing information further includes a pollution index, a nutrition index and a combination thereof.
However, Nino teaches the sensing data include a pollution index, a nutrition index and a combination thereof (paragraph [0072], [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Nino to the system of Chang because both are directed to healthcare system, and Nino teaches a method that increase efficiency and quality of care to the patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,650,477 B2 in view of Teller (US 2007/0146154). 
Claim 1 of U.S. Patent No. 10,650,477 B2 teaches every limitations of claims 1 and 14 except for the wireless sensing module integrated within the containing body configured to sensing a tilt of the portable drinking container to exclude a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away, an exclusion of the potential quantity
However, Teller teaches the sensing module to sense tilt of the fluid container to exclude a condition including being knocked over or intentionally pouring the liquid away (paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Teller to the system because Teller teaches a method to automatically detects and monitors dispensing events, including the type of amount of liquid, thus, determine whether the pour is valid or tip-over.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued that Chang as modified by Teller does not teach the limitations “a tilt of the portable drinking container to exclude a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away”, and “determining a quantity of liquid actually ingested by the user based on the current level of liquid within the containing body and an exclusion of the potential quantity” because Chang does not teach the limitations at all, and Teller is directed to different invention and can’t be combined to the system.
Examiner respectfully disagrees with the arguments because: Chang teaches different types of sensors are integrated within the containing body to sensing real-time information of the liquid within the containing body, and the sensors include a gyroscope sensor which can sense if the container is tilt. Chang does not teach “a tilt of the portable drinking container to exclude a potential quantity resulting from a condition including being knocked over or intentionally pouring the liquid away”. However, in the same field of endeavor, i.e., detecting the amount of liquid pour out, as taught by Teller, the system also taught sensing the tip-over event, which the liquid poured out does not count (paragraph [0054]). Therefore, it would have been obvious to one of ordinary skill in the art that such technique could be benefit and implemented to the system of Chang to correctly measure the amount of liquid consumed by the user. Furthermore, the sensors taught by Chang or Teller could determine the amount of liquid being poured away that is not counted as consumed by the user.
Therefore, the arguments are not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 10, 2022